DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–11 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2021/0043934 A1.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01 July 2020 and 16 April 2021 were filed before the mailing of a first Office Action on the merits.  The submissions comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: LITHIUM SECONDARY BATTERY INCLUDING GEL POLYMER ELECTROLYTE BONDED TO ELECTRODE, AND METHOD OF MANUFACTURING THE SAME.

The use of the terms Ketjen black (e.g., [0037]), Denka black (e.g., [0037]), Vulcan XC-72 (e.g., [0037]), and Super P (e.g., [0037]), which is a trade name or a mark used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 5 and 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "an oligomer." Claim 4, which claim 5 is directly dependent, recites the limitation "an oligomer." It is unclear if "an oligomer" recited in claim 5 is further limiting "an oligomer" recited in claim 4.
Claim 6 recites the limitation "an oligomer." Claim 4, which claim 6 is directly dependent, recites the limitation "an oligomer." It is unclear if "an oligomer" recited in claim 6 is further limiting "an oligomer" recited in claim 4.
Claim 6 recites the limitations "wherein the gel polymer electrolyte composition comprises an oligomer comprising an epoxy group, a functional group capable of a ring-opening reaction with an epoxy group, or a combination thereof, and does not comprise a polymerization initiator." It is unclear if the phrase "does not comprise a polymerization initiator" is further limiting "an oligomer" or "the gel polymer electrolyte composition."

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1–4, 6, 9, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byun et al. (KR 2015-143178 A, hereinafter Byun).
Regarding claim 1, Byun discloses a lithium secondary battery (FIG. 1, [0101]) comprising:
a positive electrode (200, [0018]),
a negative electrode (100, [0018]), and
a separator (400a) interposed between the positive electrode (200) and the negative electrode (100, [0018]); and
a gel polymer electrolyte (300) formed by polymerizing an oligomer (see silicone composition, [0137]),
wherein the positive electrode (200) and/or the negative electrode (100) includes an electrode current collector, an electrode active material layer formed on the electrode current collector, and a coating layer (400b), which includes a first binder, formed on the electrode active material layer (FIG. 1, [0076]), and
wherein the first binder is bonded to the gel polymer electrolyte (FIG. 1, [0190]).
Regarding claim 2, Byun discloses all claim limitations set forth above and further discloses a lithium secondary battery:
wherein the oligomer comprises a (meth)acrylate group (FIG. 1, [0032]), and
wherein the first binder comprises at least one ethylenically unsaturated group selected from the group consisting of a vinyl group, an acryloxy group and a methacryloxy group (FIG. 1, [0077]).
Regarding claim 3, Byun discloses all claim limitations set forth above and further discloses a lithium secondary battery:
wherein each of the oligomer and the first binder comprises an epoxy group, a functional group capable of a ring-opening reaction with an epoxy group, or a combination thereof ([0032], [0077]), and
wherein the functional group capable of the ring-opening reaction with an epoxy group comprises at least one functional group selected from the group consisting of a hydroxyl group, a carboxylic acid group, an amine group, an isocyanate group, a mercaptan group and an imide group (FIG. 1, [0077]).
Regarding claim 4, Byun discloses a method for manufacturing a lithium secondary battery (FIG. 1, [0101]), the method comprising:
inserting an electrode assembly comprising a positive electrode (200), a negative electrode (100), and a separator (400a) interposed between the positive electrode (200) and the negative electrode (100) into a battery case (FIG. 1, [0101]); and
injecting a gel polymer electrolyte composition including an oligomer into the battery case (FIG. 1, [0218]) and then polymerizing the gel polymer electrolyte (FIG. 1, [0190]),
wherein the positive electrode (200) and/or the negative electrode (100) includes an electrode current collector, an electrode active material layer formed on the electrode current collector, and a coating layer (400b) formed on the electrode active material layer and including a first binder (FIG. 1, [0076]), and
wherein the first binder is bonded to a gel polymer electrolyte (FIG. 1, [0190]).
Regarding claim 6, Byun discloses all claim limitations set forth above and further discloses  a method, wherein the gel polymer electrolyte composition comprises:
an oligomer comprising an epoxy group, a functional group capable of a ring-opening reaction with an epoxy group, or a combination thereof (see silicone composition, [0132]), and
wherein the gel polymer electrolyte composition does not comprise a polymerization initiator (see silicone composition, [0132]).
Regarding claim 9, Byun discloses a method for manufacturing a lithium secondary battery, the method comprising:
inserting an electrode assembly comprising a positive electrode (200), a negative electrode (100), and a separator (400a) into a battery case (FIG. 1, [0101]); and
injecting a gel polymer electrolyte composition including an oligomer comprising an epoxy group, a functional group capable of a ring-opening reaction with an epoxy group (FIG. 1, [0034]), or a combination thereof into the battery case (FIG. 1, [0218]) and then polymerizing the gel polymer electrolyte (FIG. 1, [0190]),
wherein an electrode active material layer formed on the positive electrode (200) and/or the negative electrode (100) includes a second binder comprising an epoxy group, a functional group capable of a ring-opening reaction with an epoxy group, or a combination thereof (FIG. 1, [0077]), and
wherein the second binder is bonded to a gel polymer electrolyte (FIG. 1, [0190]).
Regarding claim 11, Byun discloses all claim limitations set forth above and further discloses a method:
wherein the gel polymer electrolyte composition does not comprise an initiator (see silicone composition, [0132]).

Claim(s) 1–10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2015/0072244 A1, hereinafter Chen).
Regarding claim 1, Chen discloses a lithium secondary battery (FIG. 1, [0101]) comprising:
a positive electrode (see cathode, [0028]),
a negative electrode (see anode, [0028]), and
a separator interposed between the positive electrode and the negative electrode (see separator, [0028]); and
a gel polymer electrolyte formed by polymerizing an oligomer (see copolymerized, [0028]),
wherein the positive electrode and/or the negative electrode includes an electrode current collector, an electrode active material layer formed on the electrode current collector, and a coating layer, which includes a first binder, formed on the electrode active material layer (see anode, [0026]), and
wherein the first binder is bonded to the gel polymer electrolyte (see react, [0028]).
Regarding claim 2, Chen discloses all claim limitations set forth above and further discloses a lithium secondary battery:
wherein the oligomer comprises a (meth)acrylate group (see glycidyl methacrylate, [0026]), and
wherein the first binder comprises at least one ethylenically unsaturated group selected from the group consisting of a vinyl group, an acryloxy group and a methacryloxy group (see acrylamide, [0026]).
Regarding claim 3, Chen discloses all claim limitations set forth above and further discloses a lithium secondary battery:
wherein each of the oligomer and the first binder comprises an epoxy group, a functional group capable of a ring-opening reaction with an epoxy group, or a combination thereof (see glycidyl methacrylate, [0026]), and
wherein the functional group capable of the ring-opening reaction with an epoxy group comprises at least one functional group selected from the group consisting of a hydroxyl group, a carboxylic acid group, an amine group, an isocyanate group, a mercaptan group and an imide group (see acrylamide, [0026]).
Regarding claim 4, Chen discloses a method for manufacturing a lithium secondary battery, the method comprising:
inserting an electrode assembly comprising a positive electrode, a negative electrode, and a separator interposed between the positive electrode and the negative electrode into a battery case (see battery, [0028]); and
injecting a gel polymer electrolyte composition including an oligomer into the battery case and then polymerizing the gel polymer electrolyte (see copolymerized, [0028]),
wherein the positive electrode and/or the negative electrode includes an electrode current collector, an electrode active material layer formed on the electrode current collector, and a coating layer formed on the electrode active material layer and including a first binder (see anode, [0026]), and
wherein the first binder is bonded to a gel polymer electrolyte (see react, [0028]).
Regarding claim 5, Chen discloses all claim limitations set forth above and further discloses a method, wherein the gel polymer electrolyte composition comprises:
an oligomer comprising a (meth)acrylate group (see glycidyl methacrylate, [0026]) and
one or more polymerization initiators selected from the group consisting of a UV polymerization initiator, a photopolymerization initiator, and a thermal polymerization initiator (see AIBN, [0028]).
Regarding claim 6, Chen discloses all claim limitations set forth above and further discloses  a method for manufacturing a lithium secondary battery, wherein the gel polymer electrolyte composition comprises:
an oligomer comprising an epoxy group, a functional group capable of a ring-opening reaction with an epoxy group, or a combination thereof, and does not comprise a polymerization initiator (see glycidyl methacrylate, [0026]).
Regarding claim 7, Chen discloses a lithium secondary battery comprising:
a positive electrode (see cathode, [0028]),
a negative electrode (see anode, [0028]), and
a separator interposed between the positive electrode and the negative electrode (see separator, [0028]); and
a gel polymer electrolyte formed by polymerizing an oligomer (see copolymerized, [0028]),
wherein an electrode active material layer of one or more electrodes selected from the positive electrode and the negative electrode includes a second binder (see anode binder, [0026]) bonded to the gel polymer electrolyte through an epoxy ring-opening reaction (see react, [0028]).
Regarding claim 8, Chen discloses all claim limitations set forth above and further discloses a lithium secondary battery:
wherein each of the second binder and the oligomer comprises an epoxy group (see glycidyl methacrylate, [0026]), a functional group capable of a ring-opening reaction with an epoxy group, or a combination thereof (see acrylamide, [0026]), and
wherein the functional group capable of the ring-opening reaction with an epoxy group is one or more selected from the group consisting of a hydroxyl group, a carboxylic acid group, an amine group, an isocyanate group, a mercaptan group and an imide group (see acrylamide, [0026]).
Regarding claim 9, Chen discloses a method for manufacturing a lithium secondary battery, the method comprising:
inserting an electrode assembly including a positive electrode, a negative electrode, and a separator into a battery case (see battery, [0028]); and
injecting a gel polymer electrolyte composition including an oligomer comprising an epoxy group, a functional group capable of a ring-opening reaction with an epoxy group, or a combination thereof into the battery case, followed by thermally polymerizing the oligomer (see copolymerized, [0028]),
wherein an electrode active material layer formed on the positive electrode and/or the negative electrode includes a second binder comprising an epoxy group, a functional group capable of a ring-opening reaction with an epoxy group, or a combination thereof (see acrylamide, [0026]), and
wherein the second binder is bonded to a gel polymer electrolyte (see react, [0028]).
Regarding claim 10, Chen discloses all claim limitations set forth above and further discloses a method:
wherein the functional group of the second binder and the functional group of the oligomer are subjected to the epoxy ring-opening reaction when the oligomer is thermally polymerized (see react, [0026]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725